900 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William C. BAYLIES, t/a Carroll Avenue Associates and PeterC. Andresen t/a Alexander Enterprises, Plaintiffs-Appellants,v.PRINCE GEORGE'S COUNTY, MARYLAND, A body Corporate andPolitic;  and Town of Capitol Heights, Maryland, Abody Corporate and Politic, Defendants-Appellees.
No. 89-1569.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 15, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (C/A No. 88-1592-HM).
William C. Baylies, Peter C. Andresen, appellants pro se.
James Michael Dougherty, Jr., County Attorney's Office, Upper Marlboro, Md.;    Xavier Angelo Aragona, Oxon Hill, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
William Baylies and Peter Andresen appeal from the district court's order dismissing their case for lack of jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Baylies v. Prince George's County, C/A No. 88-1592-HM (D.Md. Sept. 15, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED